EXHIBIT 10.4

 

PLUMTREE SOFTWARE, INC.

2002 EMPLOYEE STOCK PURCHASE PLAN

          The following constitutes the provisions of the 2002 Employee Stock
Purchase Plan of Plumtree Software, Inc.

Purpose.  The purpose of the Plan is to provide Employees with an opportunity to
purchase Common Stock through accumulated payroll deductions.  It is the
intention of the Company to have the Plan qualify as an “Employee Stock Purchase
Plan” under Section 423 of the Code.  The provisions of the Plan, accordingly,
shall be construed so as to extend and limit Plan participation in a manner that
is consistent with the requirements of that section of the Code.

Definitions.

“Administrator” means the Board or any committee thereof designated by the Board
in accordance with Section 14.

“Board” means the Board of Directors of the Company.

“Change of Control” means the occurrence of any of the following events:
Any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Company  representing fifty
percent (50%) or more of the total voting power represented by the Company’s
then outstanding voting securities; or
The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or
The consummation of a merger or consolidation of the Company, with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company, or such surviving entity or its parent outstanding immediately
after such merger or consolidation.
A change in the composition of the Board, as a result of which fewer than a
majority of the Directors are Incumbent Directors.  "Incumbent Directors" means
Directors who either (A) are Directors as of the effective date of the Plan
(pursuant to Section 23), or (B) are elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of those Directors whose
election or nomination was not in connection with any transaction described in
subsections (i), (ii) or (iii) or in connection with an actual or threatened
proxy contest relating to the election of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.  Any reference to a
section of the Code herein shall be a reference to any successor or amended
section of the Code.

“Common Stock” means the common stock of the Company.

“Company” means Plumtree Software, Inc., a Delaware corporation.

“Compensation” means an Employee’s base straight time gross earnings and
bonuses, but exclusive of payments for commissions, overtime, shift premium and
other compensation.

“Designated Subsidiary” means any Subsidiary that has been designated by the
Administrator from time to time in its sole discretion as eligible to
participate in the Plan.

“Director” means a member of the Board.

“Employee” means any individual who is a common law employee of an Employer and
is customarily employed for at least twenty (20) hours per week and more than
five (5) months in any calendar year by the Employer.  For purposes of the Plan,
the employment relationship shall be treated as continuing intact while the
individual is on sick leave or other leave of absence approved by the Employer. 
Where the period of leave exceeds ninety (90) days and the individual’s



--------------------------------------------------------------------------------

right to reemployment is not guaranteed either by statute or by contract, the
employment relationship shall be deemed to have terminated on the 91st day of
such leave.

“Employer” means any one or all of the Company and its Designated Subsidiaries.

“Enrollment Date” means the first Trading Day of each Offering Period.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

“Exercise Date” means the first Trading Day on or after February 1 and August 1
of each year.  The first Exercise Date under the Plan shall be February 3, 2003.

“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:
If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the Nasdaq National Market or The
Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value shall
be the closing sales price for the Common Stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable, or;
If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the mean of the
closing bid and asked prices for the Common Stock on the date of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable, or; In the absence of an established market for the Common
Stock, its Fair Market Value shall be determined in good faith by the
Administrator, or; For purposes of the Enrollment Date of the first Offering
Period under the Plan, the Fair Market Value shall be the initial price to the
public as set forth in the final prospectus deemed to be included within the
registration statement on Form S-1 filed with the Securities and Exchange
Commission for the initial public offering of the Common Stock (the
“Registration Statement”).

“Offering Periods” means the periods of approximately twenty-four (24) months
during which an option granted pursuant to the Plan may be exercised, commencing
on the first Trading Day on or after February 1 and August 1 of each year and
terminating on the first Trading Day on or after the February 1 and August 1
Offering Period commencement date approximately twenty-four months later;
provided, however, that the first Offering Period under the Plan shall commence
with the first Trading Day on or after the date on which the Securities and
Exchange Commission declares the Company’s Registration Statement effective and
ending on the first Trading Day on or after the earlier of (i)  February 1, 2004
or (ii) twenty-seven (27) months from the beginning of the first Offering
Period; and provided, further, that the second Offering Period under the Plan
shall commence on February 3, 2003.  The duration and timing of Offering Periods
may be changed pursuant to Section 4 of this Plan.

“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

“Plan” means this 2002 Employee Stock Purchase Plan.

“Purchase Period” means the approximately six (6) month period commencing on one
Exercise Date and ending with the next Exercise Date, except that the first
Purchase Period of any Offering Period shall commence on the Enrollment Date and
end with the next Exercise Date. 

“Purchase Price” means an amount equal to eighty-five percent (85%) of the Fair
Market Value of a share of Common Stock on the Enrollment Date or on the
Exercise Date, whichever is lower; provided however, that the Purchase Price may
be adjusted by the Administrator pursuant to Section 20.

“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

“Trading Day” means a day on which the U.S. national stock exchanges and the
Nasdaq System are open for trading.

-2-






--------------------------------------------------------------------------------

Eligibility.

First Offering Period.  Any individual who is an Employee immediately prior to
the first Offering Period under the Plan shall be automatically enrolled in the
first Offering Period.

Subsequent Offering Periods.  Any individual who is an Employee as of the
Enrollment Date of any future Offering Period shall be eligible to participate
in such Offering Period, subject to the requirements of Section 5.

Limitations.  Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an option under the Plan (i) to the extent that,
immediately after the grant, such Employee (or any other person whose stock
would be attributed to such Employee pursuant to Section 424(d) of the Code)
would own capital stock of the Company or any Parent or Subsidiary of the
Company and/or hold outstanding options to purchase such stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of the capital stock of the Company or of any Parent or Subsidiary of the
Company, or (ii) to the extent that his or her rights to purchase stock under
all employee stock purchase plans (as defined in Section 423 of the Code) of the
Company or any Parent or Subsidiary of the Company accrues at a rate which
exceeds twenty-five thousand dollars ($25,000) worth of stock (determined at the
Fair Market Value of the stock at the time such option is granted) for each
calendar year in which such option is outstanding at any time.
Offering Periods.  The Plan shall be implemented by consecutive, overlapping
Offering Periods with a new Offering Period commencing on the first Trading Day
on or after February 1 and August 1 of each year, or on such other date as the
Administrator shall determine, and continuing thereafter until terminated in
accordance with Section 20; provided, however, that the first Offering Period
under the Plan shall commence with the first Trading Day on or after the date on
which the Securities and Exchange Commission declares the Company’s Registration
Statement effective and ending on the first Trading Day on or after the earlier
of (i) February 1, 2004 or (ii) twenty-seven (27) months from the beginning of
the first Offering Period; and provided, further, that the second Offering
Period under the Plan shall commence on February 3, 2003. The Administrator
shall have the power to change the duration of Offering Periods (including the
commencement dates thereof) with respect to future offerings without stockholder
approval if such change is announced prior to the scheduled beginning of the
first Offering Period to be affected thereafter.
Participation.

First Offering Period.  An Employee who has become a participant in the first
Offering Period under the Plan pursuant to Section 3(a) shall be entitled to
continue his or her participation in such Offering Period only if he or she
submits to the Company’s payroll office (or its designee) a properly completed
subscription agreement authorizing payroll deductions in the form provided by
the Administrator for such purpose (i) no earlier than the effective date of the
filing of the Company’s Registration Statement on Form S-8 with respect to the
shares of Common Stock issuable under the Plan (the “Effective Date”) and (ii)
no later than five (5) business days from the Effective Date (the “Enrollment
Window”).  A participant’s failure to submit the subscription agreement during
the Enrollment Window pursuant to this Section 5(a) shall result in the
automatic termination of his or her participation in the first Offering Period
under the Plan.

Subsequent Offering Periods.  An Employee who is eligible to participate in the
Plan pursuant to Section 3(b) may become a participant by (i) submitting to the
Company’s payroll office (or its designee), on or before a date prescribed by
the Administrator prior to an applicable Enrollment Date, a properly completed
subscription agreement authorizing payroll deductions in the form provided by
the Administrator for such purpose, or (ii) following an electronic or other
enrollment procedure prescribed by the Administrator. Payroll Deductions.

At the time a participant enrolls in the Plan pursuant to Section 5, he or she
shall elect to have payroll deductions made on each payday during the Offering
Period in an amount not exceeding 15% of the Compensation which he or she
receives on each such payday; provided, that should a payday occur on an
Exercise Date, a participant shall have the payroll deductions made on such
payday applied to his or her account under the new Offering Period or Purchase
Period, as the case may be.

Payroll deductions authorized by a participant shall commence on the first
payday following the Enrollment Date and shall end on the last payday in the
Offering Period to which such authorization is applicable, unless sooner
terminated by the participant as provided in Section 10; provided, however, that
for the first Offering Period under the Plan, payroll deductions shall commence
on the first payday on or following the end of the Enrollment Window.

-3-






--------------------------------------------------------------------------------

All payroll deductions made for a participant shall be credited to his or her
account under the Plan and shall be withheld in whole percentages only.  A
participant may not make any additional payments into such account.

A participant may discontinue his or her participation in the Plan as provided
in Section 10, or may change the rate of his or her payroll deductions during
the Offering Period by (i) properly completing and submitting to the Company’s
payroll office (or its designee), on or before a date prescribed by the
Administrator prior to an applicable Exercise Date, a new subscription agreement
authorizing the change in payroll deduction rate in the form provided by the
Administrator for such purpose, or (ii) following an electronic or other
procedure prescribed by the Administrator. If a participant has not followed
such procedures to change the rate of payroll deductions, the rate of his or her
payroll deductions shall continue at the originally elected rate throughout the
Offering Period and future Offering Periods (unless terminated as provided in
Section 10). The Administrator may, in its sole discretion, limit the nature
and/or number of payroll deduction rate changes that may be made by participants
during any Offering Period.  Any change in payroll deduction rate made pursuant
to this Section 6(d) shall be effective as of the first full payroll period
following five (5) business days after the date on which the change is made by
the participant (unless the Administrator, in its sole discretion, elects to
process a given change in payroll deduction rate more quickly). 

Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(c), a participant’s payroll
deductions may be decreased to zero percent (0%) at any time during a Purchase
Period.  Payroll deductions shall recommence at the rate originally elected by
the participant effective as of the beginning of the first Purchase Period which
is scheduled to end in the following calendar year, unless terminated by the
participant as provided in Section 10.

At the time the option is exercised, in whole or in part, or at the time some or
all of the Company’s Common Stock issued under the Plan is disposed of, the
participant must make adequate provision for the Company’s federal, state, or
other tax withholding obligations, if any, which arise upon the exercise of the
option or the disposition of the Common Stock.  At any time, the Company may,
but shall not be obligated to, withhold from the participant’s compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to the sale or early disposition of Common
Stock by the Employee.
Grant of Option.  On the Enrollment Date of each Offering Period, each Employee
participating in such Offering Period shall be granted an option to purchase on
each Exercise Date during such Offering Period (at the applicable Purchase
Price) up to a number of shares of Common Stock determined by dividing such
participant’s payroll deductions accumulated prior to such Exercise Date and
retained in the participant’s account as of the Exercise Date by the applicable
Purchase Price; provided that in no event shall a participant be permitted to
purchase during each Purchase Period more than 10,000 shares of Common Stock
(subject to any adjustment pursuant to Section 19), and provided further that
such purchase shall be subject to the limitations set forth in Sections 3(c) and
13.  The Employee may accept the grant of such option (i) with respect to the
first Offering Period under the Plan, by submitting a properly completed
subscription agreement in accordance with the requirements of Section 5(a) on or
before the last day of the Enrollment Window, and (ii) with respect to any
future Offering Period under the Plan, by electing to participate in the Plan in
accordance with the requirements of Section 5(b).  The Administrator may, for
future Offering Periods, increase or decrease, in its absolute discretion, the
maximum number of shares of Common Stock that a participant may purchase during
each Purchase Period of such Offering Period.  Exercise of the option shall
occur as provided in Section 8, unless the participant has withdrawn pursuant to
Section 10.  The option shall expire on the last day of the Offering Period.


Exercise of Option.

Unless a participant withdraws from the Plan as provided in Section 10, his or
her option for the purchase of shares of Common Stock shall be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to option shall be purchased for such participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her account. 
No fractional shares of Common Stock shall be purchased; any payroll deductions
accumulated in a participant’s account which are not sufficient to purchase a
full share shall be retained in the participant’s account for the subsequent
Purchase Period or Offering Period, subject to earlier withdrawal by the
participant as provided in Section 10.  Any other monies left over in a
participant’s account after the Exercise Date shall be returned to the
participant.  During a participant’s lifetime, a participant’s option to
purchase shares hereunder is exercisable only by him or her.

Notwithstanding any contrary Plan provision, if the Administrator determines
that, on a given Exercise Date, the number of shares of Common Stock with
respect to which options are to be exercised may exceed (i) the number of shares
of

-4-






--------------------------------------------------------------------------------

Common Stock that were available for sale under the Plan on the Enrollment Date
of the applicable Offering Period, or (ii) the number of shares of Common Stock
available for sale under the Plan on such Exercise Date, the Administrator may
in its sole discretion (x) provide that the Company shall make a pro rata
allocation of the shares of Common Stock available for purchase on such
Enrollment Date or Exercise Date, as applicable, in as uniform a manner as shall
be practicable and as it shall determine in its sole discretion to be equitable
among all participants exercising options to purchase Common Stock on such
Exercise Date, and continue all Offering Periods then in effect, or (y) provide
that the Company shall make a pro rata allocation of the shares of Common Stock
available for purchase on such Enrollment Date or Exercise Date, as applicable,
in as uniform a manner as shall be practicable and as it shall determine in its
sole discretion to be equitable among all participants exercising options to
purchase Common Stock on such Exercise Date, and terminate any or all Offering
Periods then in effect pursuant to Section 20.  The Company may make pro rata
allocation of the shares of Common Stock available on the Enrollment Date of any
applicable Offering Period pursuant to the preceding sentence, notwithstanding
any authorization of additional shares of Common Stock for issuance under the
Plan by the Company’s shareholders subsequent to such Enrollment Date.
Delivery.  As soon as administratively practicable after each Exercise Date on
which a purchase of shares of Common Stock occurs, the Company shall arrange the
delivery to each participant, as appropriate, the shares purchased upon exercise
of his or her option in a form determined by the Administrator (in its sole
discretion).  No participant shall have any voting, dividend, or other
shareholder rights with respect to shares of Common Stock subject to any option
granted under the Plan until such shares have been purchased and delivered to
the participant as provided in this Section 9.
Withdrawal.

Under procedures established by the Administrator, a participant may withdraw
all but not less than all the payroll deductions credited to his or her account
and not yet used to exercise his or her option under the Plan at any time by (i)
submitting to the Company’s payroll office (or its designee) a written notice of
withdrawal in the form prescribed by the Administrator for such purpose, or (ii)
following an electronic or other withdrawal procedure prescribed by the
Administrator. All of the participant’s payroll deductions credited to his or
her account shall be paid to such participant as promptly as practicable after
the effective date of his or her withdrawal and such participant’s option for
the Offering Period shall be automatically terminated, and no further payroll
deductions for the purchase of shares shall be made for such Offering Period. 
If a participant withdraws from an Offering Period, payroll deductions shall not
resume at the beginning of the succeeding Offering Period unless the participant
re-enrolls in the Plan in accordance with the provisions of Section 5.

A participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.
Termination of Employment.  In the event a participant ceases to be an Employee
of an Employer, his or her option shall remain exercisable for a period of
ninety (90) days from the date of such Employee’s termination.  Upon the
expiration of such ninety (90) day period or a date prior to the expiration of
such ninety (90) day period if requested by the participant, any payroll
deductions credited to such participant’s account during the Offering Period but
not yet used to purchase shares of Common Stock under the Plan shall be returned
to such participant or, in the case of his or her death, to the person or
persons entitled thereto under Section 15, and such participant’s option shall
be automatically terminated.

Interest.  No interest shall accrue on the payroll deductions of a participant
in the Plan.
Stock.

Subject to adjustment upon changes in capitalization of the Company as provided
in Section 19, the maximum number of shares of Common Stock which shall be made
available for sale under the Plan shall be 2,000,000 shares plus an annual
increase to be added on the first day of the Company’s fiscal year beginning in
fiscal year 2003, equal to the lesser of (i) 1,500,000 shares, (ii) 2% of the
outstanding shares on such date or (iii) an amount determined by the Board. 

Shares of Common Stock to be delivered to a participant under the Plan shall be
registered in the name of the participant or in the name of the participant and
his or her spouse.
Administration.  The Plan shall be administered by the Board or a committee of
members of the Board who shall be appointed from time to time by, and shall
serve at the pleasure of, the Board.  The Administrator shall have full and
exclusive discretionary authority to construe, interpret and apply the terms of
the Plan, to determine eligibility and to adjudicate all disputed claims filed
under the Plan.  The Administrator, in its sole discretion and on such terms and
conditions as it may provide, may delegate to one or more individuals all or any
part of its authority and powers under the Plan. Every finding, decision and
determination made by the Administrator (or its designee) shall, to the full
extent

-5-



--------------------------------------------------------------------------------

permitted by law, be final and binding upon all parties.
Designation of Beneficiary.

A participant may designate a beneficiary who is to receive any shares of Common
Stock and cash, if any, from the participant’s account under the Plan in the
event of such participant’s death subsequent to an Exercise Date on which the
option is exercised but prior to delivery to such participant of such shares and
cash.  In addition, a participant may designate a beneficiary who is to receive
any cash from the participant’s account under the Plan in the event of such
participant’s death prior to exercise of the option.  If a participant is
married and the designated beneficiary is not the spouse, spousal consent shall
be required for such designation to be effective.

Such designation of beneficiary may be changed by the participant at any time. 
In the event of the death of a participant and in the absence of a beneficiary
validly designated under the Plan who is living at the time of such
participant’s death, the Company shall deliver such shares and/or cash to the
executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

All beneficiary designations under this Section 15 shall be made in such form
and manner as the Administrator may prescribe from time to time.
Transferability.  Neither payroll deductions credited to a participant’s account
nor any rights with regard to the exercise of an option or to receive shares of
Common Stock under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15) by the participant.  Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw from an
Offering Period in accordance with Section 10.

Use of Funds.  All payroll deductions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such payroll deductions.  Until shares of Common
Stock are issued under the Plan (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
participant shall only have the rights of an unsecured creditor with respect to
such shares.
Reports.  Individual accounts shall be maintained for each participant in the
Plan.  Statements of account shall be given to participating Employees at least
annually, which statements shall set forth the amounts of payroll deductions,
the Purchase Price, the number of shares of Common Stock purchased and the
remaining cash balance, if any.

Adjustments, Dissolution, Liquidation, Merger or Change of Control.

Adjustments.  In the event that any dividend or other distribution (whether in
the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock such that an
adjustment is determined by the Administrator (in its sole discretion) to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Administrator shall, in such manner as it may deem equitable, adjust the number
and class of Common Stock which may be delivered under the Plan, the Purchase
Price per share and the number of shares of Common Stock covered by each option
under the Plan which has not yet been exercised, and the numerical limits of
Sections 7 and 13.

Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Board.  The New Exercise Date
shall be before the date of the Company’s proposed dissolution or liquidation. 
The Board shall notify each participant in writing, at least ten (10) business
days prior to the New Exercise Date, that the Exercise Date for the
participant’s option has been changed to the New Exercise Date and that the
participant’s option shall be exercised automatically on the New Exercise Date,
unless prior to such date the participant has withdrawn from the Offering Period
as provided in Section 10. 

Merger or Change of Control.  In the event of a merger of the Company with or
into another corporation or a Change of Control, each outstanding option shall
be assumed or an equivalent option substituted by the successor corporation or a

-6-






--------------------------------------------------------------------------------

Parent or Subsidiary of the successor corporation.  In the event that the
successor corporation refuses to assume or substitute for the option, any
Purchase Periods then in progress shall be shortened by setting a new Exercise
Date (the “New Exercise Date”) and any Offering Periods then in progress shall
end on the New Exercise Date.  The New Exercise Date shall be before the date of
the Company’s proposed merger or Change of Control.  The Board shall notify each
participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the participant’s option has been
changed to the New Exercise Date and that the participant’s option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10.

Amendment or Termination.

The Administrator may at any time and for any reason terminate or amend the
Plan.  Except as provided in Section 19, no such termination can affect options
previously granted under the Plan, provided that an Offering Period may be
terminated by the Administrator on any Exercise Date if the Administrator
determines that the termination of the Plan is in the best interests of the
Company and its stockholders.  Except as provided in Section 19 and this Section
20, no amendment may make any change in any option theretofore granted which
adversely affects the rights of any participant.  To the extent necessary to
comply with Section 423 of the Code (or any successor rule or provision or any
other applicable law, regulation or stock exchange rule), the Company shall
obtain stockholder approval in such a manner and to such a degree as required.

Without stockholder consent and without regard to whether any participant rights
may be considered to have been “adversely affected,” the Administrator shall be
entitled to change the Offering Periods, limit the frequency and/or number of
changes in the amount withheld during an Offering Period, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
permit payroll withholding in excess of the amount designated by a participant
in order to adjust for delays or mistakes in the Company’s processing of
properly completed withholding elections, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Common Stock for each participant
properly correspond with amounts withheld from the participant’s Compensation,
and establish such other limitations or procedures as the Administrator
determines in its sole discretion advisable which are consistent with the Plan.

In the event the Administrator determines that the ongoing operation of the Plan
may result in unfavorable financial accounting consequences, the Board may, in
its discretion and, to the extent necessary or desirable, modify or amend the
Plan to reduce or eliminate such accounting consequence including, but not
limited to: altering the Purchase Price for any Offering Period including an
Offering Period underway at the time of the change in Purchase Price; shortening
any Offering Period so that Offering Period ends on a new Exercise Date,
including an Offering Period underway at the time of the Board action; and
allocating shares.

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.
Notices.  All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.
Conditions Upon Issuance of Shares.  Shares of Common Stock shall not be issued
with respect to an option under the Plan unless the exercise of such option and
the issuance and delivery of such shares pursuant thereto shall comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, including the rules and
regulations promulgated thereunder, the Exchange Act and the requirements of any
stock exchange upon which the shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.
          As a condition to the exercise of an option, the Company may require
the person exercising such option to represent and warrant at the time of any
such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.
Term of Plan.  The Plan shall become effective upon the earlier to occur of its
adoption by the Board or its approval by the stockholders of the Company.  It
shall continue in effect until terminated under Section 20.
Automatic Transfer to Low Price Offering Period.  To the extent permitted by any
applicable laws, regulations, or stock exchange rules if the Fair Market Value
of the Common Stock on any Exercise Date in an Offering Period is lower than

-7-



--------------------------------------------------------------------------------

the Fair Market Value of the Common Stock on the Enrollment Date of such
Offering Period, then all participants in such Offering Period shall be
automatically withdrawn from such Offering Period immediately after the exercise
of their option on such Exercise Date and automatically re-enrolled in the
immediately following Offering Period.

-8-


